Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of s 1-4, 6-, 9-12, 15, 16, 18, and 21 in the reply filed on April 29th 2021 is acknowledged.
The restriction requirement among species A, B, C, D, E, and F as set forth in the Office action mailed on February 25th 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 25th 2021 is fully withdrawn.  Claims 5, 7, 8, 13, 14, 17, 19, and 20 directed to Species A, B, C, D, and E are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in an adapter apparatus or an image pickup apparatus in which a lens is coupled to an image pickup apparatus body with an adapter apparatus as claimed.  Particularly the prior art does not disclose a configuration with a pair of cylindrical members as claimed, with the second engaged with the first and movable in the axial direction of the first; the first cylinder having first and second surfaces which come into contact with the first device (which may be either the lens or the body in claims 17-21) and the second device (which is the other of the lens or body in claims 17-21) and the second cylinder including first and second claw portions which engage with claw portions in the first and second device, respectively.
Firstly a note regarding interpretation: “cylinder” as claimed is being interpreted to cover both a single unitary cylinder and multiple parts assembled to take the form of a cylinder, since that is most consistent with how the terms are used in the disclosure and the art.
In prior art adapter systems, it is well known to provide a single cylinder which includes mounting surfaces for mounting to a body and to a lens.  Indeed almost every photographic adapter system which is placed between the lens and the camera body has this structure due to having a central axis through which the optical path passes.  In the simplest configurations these cylinders can be made of a single unitary part, but are more typically comprised of multiple parts fixedly connected together to form a unitary cylinder as in Kuroiwa (US Patent 9,261,756 B2).  Likewise in the prior art it is known to use claws which are provided on the adapter to engage with corresponding claws on the lens and body, see elements 6n and 21n of Kuroiwa.  Where the prior art differs strongly from the claimed configuration is that the prior art does not teach arranging the claw parts for attachment to both devices on a single cylindrical arrangement which is movable in an axial direction with respect to the first (mount surface bearing) cylinder.
Instead the prior art generally provides for separately movable claw portions, to enable each of the two parts attached to the adapter to be separately removed without affecting the other.  Only a few configurations deviate from this independent attachment arrangement, and in these configurations the parts other than the main cylindrical section which interface with the mount structures of both attached devices are not cylinders with claw portions but instead small locking elements.  See for example Tamura (JP 07-181582, IDS citation 3) which discloses an axially movable locking pin.
This is due to the nature of the bayonet mount system (the most common style of mounting arrangement for camera lenses and adapters) where mounting is performed by rotating the elements relative to each other which means that no axial movement capability is needed in the system to allow for mounting.  Configurations which do incorporate axial movement of engagement members (as in Inuma JP2013-218149 A, IDS citation 1, also published as US Patent 8,830,607 B2 and Miyao US PGPUb 2019/0265578 A1) other than that of biasing springs to ensure the positioning of the claw members but while an adapter which incorporates such a mechanism would be obvious to a person having ordinary skill in the art at the time of filing (particularly in light of prior art such as Kanjiyou JP 08-194249 A and Ueki et al US Patent 10,437,028 B2) such an adapter would not have the claws for both attached devices on the same axially movable cylindrical member as claimed.
The examiner notes that the claim limitations of claim 1 regarding the device being an adapter apparatus to and from which first and second devices are capable of being attached, in light of the specification and the art and in combination with the claimed claw structures, excludes connectors on a device to allow connection to another device (e.g. electrical connectors on a cable, fluidic connectors on a hose or panel, etc).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852